Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Claims 1-12 has been received.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, what makes a receptacle and drinking glass “common” (lines 11,13)?  How is “common” defined in the instant application?  
	As to claim 1, “the common drinking glass” (line 13) lacks antecedent basis.  
	As to claim 1, aren’t the “common household receptacle” and “common drinking glass” the same structure; or is the same structure twice claimed?  
	As to claim 4, which of the 3 different members does “the member” (line 1) refer back to?
	As to claim 5, which of the 3 different members does “the member” (line 1) refer back to?
	As to claim 5, aren’t the “windows” the same as claim 1’s first and second mesh members?  (In that event, the same structure is claimed twice)  Please show support for any amendment.  Para 16 in the specification is problematic. 
	As to claim 5, does the “constructed using … mesh” phrase merely serve as a product by process limitation of some yet to be identified “member”, or does such define what such yet to be identified “member” structurally is?  	

As to claim 12, are the provided dimensions to somehow relate to either Figure 2 and/or 4?  If so, what does the “width”, thickness and “diameter” relate to in those Figures?  If not, a new drawing is in order that defines which dimensions correspond to which values.

Comments relating to non-elected claim 13:
As to claim 13, what makes a receptacle and drinking glass “common” (lines 6,8)?  How is “common” defined in the instant application?  
	As to claim 13, “the common drinking glass” (line 8) lacks antecedent basis.  
	As to claim 13, aren’t the “common household receptacle” and “common drinking glass” the same structure; or is the same structure twice claimed?  
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parish et al 4,135,896 teach (Figure 6) passive sampler including a member (elements 50 and 72, and all in-between) with opposite surfaces; a hole/passage through the member that extends from the first to the second surface; first mesh 80 one surface; second mesh 82 on the second surface; absorbent/adsorbent 56 between the meshes.  Absorbing material absorbs material.  However, such does not extend to the step described in the last 10 lines of claim 1.
Lu et al 102384895 teaches (Figure 1) a member 1 with hole therethrough; mesh member 3 interconnected to opposing surfaces of the member 1; absorbing liquid between the mesh members.
KR 20150125841 teaches a member 11 having surfaces; hole in (but not “through”) the member; one (note “first” and “second”) filter connected to a surface of the member; and absorbent 20 within (not “between” 2 filters) the member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861